982 A.2d 1049 (2009)
EAST GREENWICH SCHOOL COMMITTEE
v.
EAST GREENWICH EDUCATION ASSOCIATION et al:
No. 2007-367-M.P.
Supreme Court of Rhode Island.
November 5, 2009.
Richard R. Ackerman, Esq., Woonsocket.
John E. DeCubellis, Esq., Narragansett.

ORDER
This case came before the Supreme Court on November 3, 2009, by petition for writ of certiorari filed by the petitioner, East Greenwich School Committee (school committee). The school committee was seeking review of an order by a justice of the Superior Court that denied preliminary injunctive relief against an illegal strike by the respondent, East Greenwich Education Association that was taking place in the town of East Greenwich, without the necessity of an evidentiary hearing and a showing of irreparable harm.
After careful and conscientious review of the record in this case, the Court is of the unanimous opinion that the petition for certiorari should be dismissed based on our conclusion that the writ was improvidently granted.[1] For the reasons stated, we quash the writ and affirm the judgment. The record may be remanded to the Superior Court.
NOTES
[1]  We hasten to express our sincere appreciation for the articulate arguments and well-written briefs submitted by counsel for both sides in this case, as well as the amicus curiae brief submitted by the Rhode Island Federation of Teachers and Health Professionals/American Federation of Teachers.